DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/22 has been entered.
 	Claims 59-64, 66-67, 69-70,74 and newly added claims 75-81 are currently under consideration.
	Claims 65 and 68 are withdrawn from consideration as being drawn to non-elected inventions.

Election/Restrictions—Re-iterated
Applicant’s election of Group I, claims 59-70, species of anti-CD11b antibody comprising SEQ ID NO. 1, 3, 5, 7, 9, and 11, anti-PD-1 antibodies and lung cancer, in the reply filed on 9/26/21 is acknowledged. As previously stated in the non-final action mailed 10/29/21, the election of species with respect to the anti-CD11b antibodies (claims 61-63) was withdrawn.
Withdrawal of Rejections/Objections
	The objection to the specification is withdrawn in view of the amendments to the specification.

Response to Arguments

Claim Objections
Claims 59-64, 66-67 and 69-70, 74 and newly added claims 75-81 remain/are objected to because of the following informalities:  The claims contain non-elected subject matter.  Appropriate correction is required.
Applicant argues that non-elected subject matter need not be cancelled until allowance.  This is true.  However, the objection remains until the elected subject is deemed allowable and examination proceeds to the non-elected species or until the non-elected subject matter is cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 59-60, 64, 66-67, 69-70, 74 and newly added claims 78-81 remain/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.  The reasons for this rejection are of record in the non-final action mailed 10/29/21.
Applicant argues the unexpected findings of their invention was first identified by applicant and that certain CD11b modulators can inhibit PD-L1 expression and this leads to reverse immune suppression or exhaustion.  Applicant also argues that there are sufficient examples of antibodies and small organic molecules as CD11b modulators and cites paragraphs 67-73 and Fig 15-18 to show that the function of the CD11b modulators is based on mechanism and not structure. 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) first paragraph, requires adequate written description of the claimed invention.   As stated in the rejection, applicant has provided to antibodies and a handful of small molecules.  There is no evidence that these 2 antibodies are representative of CD11b antibodies in general.  The antibodies  provided are composed of the sequences found in Fig 15 and 16.  The CDRs in the VH and the VL chains are highly similar.  Thus, the binding sties formed from by the CDRs are also highly similar.  Thus, there no exemplification of CD11b antibodies with diverse CDRs structures and would form a binding site for CD11b.  Thus, it is the Examiner’s position that these highly similar antibodies are not representative of the genus of “antibodies to CD11b”.  With respect to the small organic molecules, these are found on pages 16 and 17 of the specification.  These are a handful of small organic molecules and does not begin to represent the scope of “small organic molecules”.  The scope includes, but is not limited to RNAi, miRNA, siRNA, small organic molecules with a variety of different functional groups such as acetyl, carboxylic acids, esters, ethers, etc.  Applicant’s compounds on pages 16 and 17 are not representative of the genus of small molecules.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 59-60, 64, 69-70, 74, 78 and 81 remain/are rejected under 35 U.S.C. 102a1 as being anticipated by Saed et al WO 2010/017083.  This rejection is re-written.
This reference discloses the treatment of cancers, including lung cancer, using antibodies to CD11b wherein the antibodies can be human, chimeric or humanized, (summary, para 3-13, 40+ and entire reference).  The reference discloses methods of treating a subject suffering from cancer by administering an anti-CD11b antibody in pharmaceutical formulations, therapeutically effective  dosages, routes of administration  (para 2 and 36-47) and in vivo animal studies in which the anti-CD11b antibody is administered to  animal models (para 49-61).  
The only manipulative step in the claims is the administration of a composition comprising a CD11b modulator and the reference meets this limitation.  
With respect to the limitations that the composition comprising CD11b antibody leads to inhibition of PD-L1 expression and reversing immune suppression or immune exhaustion, the reference is administering the same antibody as applicant to the same patient population as applicant (i.e. lung cancer patients).  Thus, it is inherent that administration of the anti-CD11b antibody to the lung cancer patient in the reference has the same effects as those claimed to applicant.  
Response to arguments
Applicant has not shown that the reference is directed to reversing immune suppression or immune exhaustion, especially since the reference uses immunodeficient mice in their example.  Applicant also argues that the antibody of the reference is directed to inducing apoptosis and induction of apoptosis does not indicate treatment of disease associated with immune suppression or immune exhaustion.  The only manipulative step in the claims is the administration of a composition comprising a CD11b modulator.  The reference discloses methods of treating a subject suffering from cancer by administering an anti-CD11b antibody in pharmaceutical formulations, therapeutically effective dosages, routes of administration (para 2 and 36-47) and in vivo animal studies in which the anti-CD11b antibody is administered to  animal models (para 49-61).  Thus, the reference meets the limitation of the only manipulation step recited in the claimed invention.  MPEP 2121(III) states “A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006).”  As discussed above, the prior meets the only manipulative steps recited in the claims.  Additionally, as discussed in the rejection, it is inherent that administration of the anti-CD11b antibody to the lung cancer patient in the reference has the same effects as those claimed to applicant.  Furthermore, applicant appears to claiming a mechanism of action.  Although the reference is silent about reversing immune suppression and immune exhaustion, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure. See Bristol-Myers Squibb Company v. Ben Venue Laboratories 58 USPQ2d 1508 (CAFC 2001).  “{i}t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable”.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).   The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman,  201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  On this record, it is reasonable to conclude that the same patient is being administered the same active agent by the same mode of administration in the same amount in both the instant claims and the prior art reference.  The fact that applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 59-60, 64, 66-67, 69-70, 74 and 78-81 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Saed et al WO 2010/017083 in view of Korman et al WO 2006/121168.  This rejection is re-written.
Saed et al discloses the treatment of cancers, including lung cancer, using antibodies to CD11b wherein the antibodies can be human, chimeric or humanized, (summary, para 3-13, 40+ and entire reference).  The reference discloses methods of treating a subject suffering from cancer by administering an anti-CD11b antibody in pharmaceutical formulations, therapeutically effective dosages, routes of administration  (para 2 and 36-47) and in vivo animal studies in which the anti-CD11b antibody is administered to  animal models (para 49-61).  The only manipulative step in the claims is the administration of a composition comprising a CD11b modulator and the reference meets this limitation.  With respect to the limitations that the composition comprising CD11b antibody leads to inhibition of PD-L1 expression and reversing immune suppression or immune exhaustion, the reference is administering the same antibody as applicant to the same patient population as applicant (i.e. lung cancer patients).  Thus, it is expected that administration of the anti-CD11b antibody to the lung cancer patient in the reference has the same effects as those claimed to applicant.  
The reference does not disclose the combination with anti-PD-1 antibodies.  
Korman et al discloses the use of anti-PD-1 antibodies for the treatment of a variety of different cancers, including lung cancer (abstract, summary, page 59 and entire reference).
Since Saed et al discloses the treatment of lung cancer using anti-CD11b antibodies alone or in combination with other therapeutic antibodies and since anti-PD-1 antibodies are known to be used in the treatment of cancers (including lung cancer) (Korman et al), it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to use the anti-PD-1 antibodies as the “other therapeutic antibody” of Saed et al.  The expected benefit is to the treatment of cancer, specifically lung cancer and the motivation for the combination comes from Saed et al and in view of In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  Applying the same logic to the instant claims, given the teachings of the prior art, it would have been obvious to combine the agents because the idea of doing so would have logically followed from their having been individually taught in the prior art to be useful as anti-cancer agents.  One of ordinary skill in the art would have reasonably expected to obtain a therapeutic benefit upon the combination of the agents since they had been demonstrated in the prior art to be reasonably predictive of treating cancer.  
Response to arguments
Applicant re-iterates the arguments with respect to Saed.  These have been addressed above.
Applicant argues that Korman does not disclose using anti-CD11b antibodies to reverse immune suppression or immune exhaustion.  The Examiner never said it did.  Korman is cited to show the use of anti-PD-1 antibodies for the treatment of a variety of different cancers, including lung cancer.
Applicant argues that the applicant has unexpectedly discovered that CD11b modulators can inhibit PD-L1 expression, decrease MDSC population and incr4ease CD8+ T cell populations and that these result in reversal of immune suppression and immune exhaustion.  The only manipulative step in the claims is the administration of a composition comprising a CD11b modulator.  The primary reference discloses methods of treating a subject suffering from cancer by administering an anti-CD11b antibody in pharmaceutical formulations, therapeutically effective dosages, routes of administration and in vivo animal studies in which the anti-CD11b antibody is administered to  animal models.  Thus, the primary reference meets the limitation of the only manipulation step recited in the claimed invention.  MPEP 2121(III) states “A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006).”  As discussed above, the prior meets the only manipulative steps recited in the claims.  Additionally, as discussed in the rejection, it is expected that administration of the anti-CD11b antibody to the lung cancer patient in the reference has the same effects as those claimed to applicant.  Furthermore, applicant appears to claiming a mechanism of action.  Although the reference is silent about reversing immune suppression and immune exhaustion, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure. See Bristol-Myers Squibb Company v. Ben Venue Laboratories 58 USPQ2d 1508 (CAFC 2001).  “{i}t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable”.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).   The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman,  201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  On this record, it is reasonable to conclude that the same patient is being administered the same active agent by the same mode of administration in the same amount in both the instant claims and the prior art reference.  The fact that applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method. 

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 81 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is improper antecedent basis for “the disease”.  Claim 74 does not refer to a “disease”.


Claim 60 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 60 does not further limit claim 59 because the CD11b modulator in claim 59 is limited to an antibody or antigen binding portion thereof.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 61-63 and 75-77 (as they have been examined with respect to the elected species) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and limited to the elected species.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/Primary Examiner, Art Unit 1643